DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, Waddington in view of Bachinski represents the best art of record. However, Waddington in view of Bachinski fails to encompass all of the limitations of currently amended independent claims 1, 10, and 18.
Specifically, the Examiner agrees with the Applicant that Waddington in view of Bachinski fails to critically teach that the at least one transducer is arranged within the vane assembly configured to measure a pressure within at least one vane assembly settling chamber (see Applicant Arguments/Remarks Made in an Amendment, filed 12/1/2021, pages 9-13).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 10, and 18 and the examiner can find no teachings for an aircraft airflow sensor which specifically includes a shaft configured to ratable hold the vane assembly and allow rotational movement of the van assembly, wherein there is at least one transducer arranged within the vane assembly configured to measure a pressure, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.